t c summary opinion united_states tax_court santiago l garcia petitioner v commissioner of internal revenue respondent docket no 10950-05s filed date santiago l garcia pro_se robert w dillard for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 in effect when the petition was filed the decision to be entered in this case is not reviewable by any other court and this opinion should not be cited as authority 1unless otherwise indicated section references hereafter are to the internal_revenue_code in effect for the year at issue sec_7491 in certain instances shifts the burden_of_proof to the commissioner where the taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining the continued respondent determined a deficiency of dollar_figure in federal_income_tax and an addition_to_tax under sec_6651 in the amount of dollar_figure for petitioner’s tax_year the issues for decision are whether for the year petitioner is entitled to or responsible for a dependency_exemption deduction for one child under sec_151 head- of-household filing_status under sec_2 the earned_income_credit under sec_32 the child_and_dependent_care_credit under sec_21 the child_tax_credit under sec_24 and the liability for the late-filing addition_to_tax under sec_6651 some of the facts were stipulated those facts with the exhibits annexed thereto are so found and are made part hereof petitioner’s legal residence at the time the petition was filed was winter park florida for reasons of privacy the dependent at issue in this case is not identified by name and is referred to as the child continued liability of the taxpayer however the burden shifts to the commissioner only if the taxpayer has complied with all requirements as to substantiation and has maintained the necessary books_and_records with respect to the factual issues the burden does not shift to respondent in this case because petitioner maintained no books_and_records or any other factual evidence to establish his entitlement to the principal issue his entitlement to a dependency_exemption deduction however as to additions to tax the burden of production is on respondent sec_7491 for the year petitioner filed a federal_income_tax return form 1040a u s individual_income_tax_return he filed as a head-of-household and reported gross wage and salary income of dollar_figure he claimed one child as a dependent the child_care_credit the child_tax_credit and the earned_income_credit in the notice_of_deficiency respondent changed petitioner’s filing_status to single disallowed the claimed dependency_exemption the child_care_credit the additional_child_tax_credit and the earned_income_credit and determined the late filing addition_to_tax under sec_6651 petitioner is the father of one child a boy who was born on date petitioner and the mother of the child never married although they had lived together in the past for approximately years during the year at issue the child lived with his mother in the state of new york it is this child that petitioner claimed as a dependent on his federal_income_tax return respondent disallowed the claimed dependency_exemption the court first considers petitioner’s entitlement to the dependency_exemption sec_151 allows taxpayers to deduct an annual exemption_amount for each dependent as defined in sec_152 under sec_152 the term dependent means certain individuals over half of whose support was received from the taxpayer during the taxable_year in which such individuals are claimed as dependents however sec_152 provides a special support_test in the case of parents who are divorced or legally_separated or who lived apart at all times during the last months of the year sec_152 applies to parents who were never married 121_tc_245 the support_test in sec_152 applies if a child receives over half of his support during the calendar_year from his parents the parents are divorced under a decree of divorce and such child is in the custody of one or both of his parents for more than one-half of the calendar_year if these requirements are satisfied as in the present case such child shall be treated for purposes of subsection a as receiving over half of his support during the calendar_year from the parent having custody for a greater portion of the calendar_year referred to as the ‘custodial parent’ thus allowing the dependency_exemption to be claimed by the custodial_parent petitioner as the noncustodial_parent is allowed to claim a child as a dependent only if one of three statutory exceptions in sec_152 is met under these exceptions the noncustodial_parent is treated as providing over half of a child’s support if pursuant to sec_152 the custodial_parent signs a written declaration that such custodial_parent will not claim such child as a dependent and the noncustodial_parent attaches such written declaration to the noncustodial parent’s return for the taxable_year pursuant to sec_152 there is a multiple_support_agreement between the parties as provided in sec_152 or pursuant to sec_152 there is a qualified pre- instrument providing that the noncustodial_parent shall be entitled to any deduction allowable under sec_151 for such child provided that certain other requisites not pertinent here are met none of the above requirements existed in this case the custodial_parent the child’s mother did not sign a written declaration allowing petitioner to claim the dependency_exemption deduction there was no multiple_support_agreement between petitioner and the mother and there was no pre-1985 instrument regarding the child although petitioner claims he provided dollar_figure every weeks for the support of the child that factor alone is not determinative petitioner therefore is not entitled to the dependency_exemption deduction the second issue is petitioner’s entitlement to head-of- household filing_status with respect to this issue sec_2 provides generally that an individual shall be considered a head-of-household if among other requisites not pertinent here the taxpayer maintains as his home a household that constitutes for more than one-half of such taxable_year the principal_place_of_abode as a member of such household of an unmarried son or stepson of the taxpayer sec_2 petitioner’s son did not live with petitioner therefore petitioner did not provide or maintain a home that was the principal_place_of_abode for his son for more than one-half of the taxable_year thus it follows that petitioner is not entitled to head-of-household filing_status for the year respondent therefore is sustained on this issue the third issue is petitioner’s claim to the earned_income_credit under sec_32 sec_32 provides for an earned_income_credit in the case of an eligible_individual sec_32 in pertinent part defines an eligible_individual as an individual who has a qualifying_child for the taxable_year sec_32 a qualifying_child is one who satisfies a relationship_test a residency test an age_test and an identification requirement sec_32 to satisfy the residency test the qualifying_child must have the same principal_place_of_abode as the taxpayer for more than one-half of the taxable_year in which the credit is claimed sec_32 as noted earlier petitioner’s son is not a qualifying_child for purposes of sec_32 because the child’s principal_place_of_abode for the entire year was with the child’s mother in new york respondent therefore is sustained on this issue the fourth issue is petitioner’s claim to a child_and_dependent_care_credit sec_21 generally provides allowance for a credit against the tax to any individual who maintains a household that includes as a member one or more qualifying individuals the term qualifying_individual under sec_21 includes a dependent of the taxpayer under age with respect to whom the taxpayer is entitled to a dependency_deduction under sec_151 petitioner is not entitled to the dependency_exemption deduction for the child further the allowable credit under sec_21 generally is based upon employment-related_expenses that are incurred to enable the taxpayer to be gainfully_employed including expenses_incurred for the care of a qualifying_individual other provisions and conditions of the credit are not pertinent here there is no showing that petitioner incurred expenses of the nature described the child lived in new york consequently petitioner had no basis upon which he had to pay expenses for the care of the child to enable petitioner to pursue gainful employment respondent’s disallowance of this credit therefore is sustained the fifth issue is the child_tax_credit under sec_24 petitioner is not entitled to that credit because the child with respect to whom the credit is claimed under sec_24 must be a child for whom the taxpayer is allowed a deduction under sec_151 and who has not attained age petitioner is not entitled to the dependency_exemption deduction under sec_151 for the child petitioner’s son therefore was not a qualifying_child for the year at issue the final issue is the late filing addition_to_tax under sec_6651 with respect to petitioner’s income_tax return at trial respondent submitted into evidence a certificate_of_official_record regarding petitioner’s income_tax return for the copy of petitioner’s return for which is part of the official record shows a date stamp as having been received on date the attached copy of the return shows that the return was signed on date under sec_6072 an income_tax return on the basis of a calendar_year shall be filed on or before the 15th day of april following the close of the calendar_year petitioner’s return for therefore should have been filed on or before date the return was received by the irs several months later more importantly however the return itself shows a signature date by petitioner of date respondent therefore sustained the burden of establishing that the return was not filed timely petitioner has the burden of proving that his failure_to_file timely was due to reasonable_cause and not due to willful neglect sec_6651 116_tc_438 petitioner presented no evidence on the issue the court sustains respondent on this issue reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
